DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on September 7, 2022.  Claims 1, 3-12, and 21-29 are pending in the application.
Status of Objections and Rejections
The rejection of claims 2 and 13 is obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-8 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 10-11 are improper dependent claims because they depend on claim 2 that has been canceled.  Claims 7-8 are improper dependent claims due to their dependencies on claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For a compact prosecution, claims 6 and 10-11 will be examined as dependent on claim 1 and claims 7-8 is indirectly dependent on claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-10, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (U.S. Patent Pub. 2010/0236927).
Regarding claim 1, Pope teaches apparatus, comprising:
an electrowetting-based droplet actuator (Fig. 3; [0031] lines 1-2: a droplet actuator layout 300) comprising:
a top substrate (Fig. 3; [0026] line 6: a top plate 110); 

    PNG
    media_image1.png
    479
    717
    media_image1.png
    Greyscale

a bottom substrate below the top substrate ([0026] lines 6-7: a bottom plate 114; Fig. 3: indicating the bottom plate 114 below the top plate 110) and comprising an inlet section, a ramp, and an outlet section (Fig. 3: as annotated, there are inlet section, a ramp, and an outlet section); 
a droplet-operation gap between the top substrate and the bottom substrate (Fig. 3; [0026] last four lines: top late 110 and bottom plate 114 are arranged one to another such that there is a gap therebetween that provides a fluid flow path for conducting droplet operations), wherein the droplet-operation gap comprises a gradually-reduced gap height (Fig. 3: indicating a gradually-reduced gap height due to the gradually increased thickness from t1 to t2) in a direction of droplet flow when in use ([0028] lines 10-12: a droplet may be manipulated back and forth between the low-voltage and high-voltage regions, depending on the process requirements; thus one direction of the direction of droplet flow is from left to right) and wherein the ramp provides the gradually-reduced gap height (Fig 3: indicating the ramp having an gradually increased thickness from t1 to t2, resulting in the gradually reduced gap height from h1 to h2); and
a plurality of spaced electrodes embedded in the ramp of the bottom substrate ([0026] lines 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210; Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 embedded in the ramp of the bottom plate 114) spanning a region of the bottom substrate (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 span a region of the bottom substrate from the left end of the first electrode 130 to the right end of the second electrode 134) corresponding to the gradually-reduced gap height (here, the spanned region from the left end of the first electrode 130 to the right end of the second electrode 134 of the bottom plate 114 corresponds to the gap height from h1 to h2, as annotated, which is gradually-reduced due to the tapered region 310).

Regarding claim 3, Pope teaches the ramp comprises a first end (Fig. 3: the left end of the tapered region 310 is deemed to be the first end) and a second end opposite the first end (Fig. 3: the right end of the tapered region 310 is deemed to be the second end that is opposite the left end), and wherein the ramp is coupled at the first end to a large-gap inlet (Fig. 3: the left end opening formed by the top plate 110 and the bottom plate 114) and is coupled at the second end to a small-gap outlet (Fig. 3: the right end opening formed by the top plate 110 and the bottom plate 114), the large-gap inlet having a gap height larger than a gap height of the small-gap outlet (Fig. 3: indicating the left end of the tapered region 310 coupled to the left end opening and the right end of the tapered region 310 coupled to the right end opening, wherein the gap height h1 at the left end opening is greater than the gap height h2 at the right end opening).

Regarding claim 5, Pope teaches the ramp forms an angle with respect to the top substrate of more than zero degrees and less than 90 degrees (Fig. 3: indicating the tapered region 310 forming an angle with the top substrate at an angle α that is between zero degree and 90 degrees, as annotated).

    PNG
    media_image2.png
    471
    587
    media_image2.png
    Greyscale


Regarding claim 6, Pope teaches the ramp spans a portion, but less than all, of the bottom substrate (Fig. 3: indicating the tapered region 310 spans a middle portion that is less than all portion of the bottom plate 114).

Regarding claim 7, Pope teaches the inlet section of the bottom substrate is planar and coupled to the ramp (Fig. 3: indicating the left inlet portion from the left end opening to the left end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 8, Pope teaches the outlet section of the bottom substrate is planar and coupled to the ramp (Fig. 3: indicating the right outlet portion from the right end opening to the right end of the tapered region 310 is planar and coupled to the tapered region 310).

Regarding claim 9, Pope teaches the plurality of spaced electrodes (Fig. 3: the first electrode 130, the electrode 210, and the second electrode 134) are evenly spaced along the ramp (Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 are evenly spaced, i.e., same distance between the electrodes along the tapered region 310).

Regarding claim 10, Pope teaches the electrowetting-based droplet actuator has a biplanar configuration ([0026] lines 7-8: top plate 110 may be formed of a substrate 118 upon which is disposed a ground electrode 112; lines 8-10: bottom plate 114 may be formed of a substrate 126 upon which is disposed a first electrode 130 and a second electrode 134; Fig. 3: an electrode 210 between the first electrode 130 and the second electrode 134; thus the droplet actuator of Fig. 3 is deemed to be a biplanar configuration, i.e., electrodes are present in both top and bottom plates).

Regarding claim 21, Pope teaches apparatus, comprising:
an electrowetting-based droplet actuator (Fig. 3; [0031] lines 1-2: a droplet actuator layout 300) comprising:
a top substrate (Fig. 3; [0026] line 6: a top plate 110); 
a bottom substrate below the top substrate ([0026] lines 6-7: a bottom plate 114; Fig. 3: indicating the bottom plate 114 below the top plate 110), the top substrate and the bottom substrate defining a droplet-operation gap that has a gradually reduced height (Fig. 3: an annotated, the top plate 110 and the bottom plate 114 defining a gap that has a gradually-reduced height from h1 to h2); and

    PNG
    media_image2.png
    471
    587
    media_image2.png
    Greyscale

a plurality of spaced electrodes embedded in the bottom substrate ([0026] lines 10: a first electrode 130 and a second electrode 134; [0031] line 7: electrode 210; Fig. 3: indicating the first electrode 130, the electrode 210, and the second electrode 134 embedded in the ramp of the bottom plate 114), the plurality of electrodes comprising a first electrode (Fig. 3: the second electrode 134) and a second electrode (Fig. 3: the first electrode 130), the first electrode being spaced a first distance from the top substrate (Fig. 3: as annotated, the gap height h2 and the thickness of the first dielectric layer 138 is the first distance, D2, between the electrode 134 and the top substrate) and the second electrode being spaced a second distance from the top substrate (Fig. 3: as annotated, the gap height h1 and the thickness of the first dielectric layer 138 is the second distance, D2, between the electrode 130 and the top substrate), the first distance being less than the second distance (Fig. 3: indicating the first distance D1 less than the second distance D2).

    PNG
    media_image3.png
    479
    717
    media_image3.png
    Greyscale


Regarding claim 22, Pope teaches the bottom substrate comprises an inlet section, a middle section, and an outlet section (Fig. 3: as annotated, there are an inlet section, a middle section, and an outlet section), the first electrode and the second electrode being embedded in the middle section (Fig. 3: as annotated, electrode 134 and electrode 130 are embedded in the middle section).


    PNG
    media_image4.png
    479
    717
    media_image4.png
    Greyscale


Regarding claim 23, Pope teaches the middle section comprises a ramped middle section (Fig. 3: as annotated, the middle section comprises a ramped middle section).

Regarding claim 24, Pope teaches the first electrode has a face (Fig. 3: the top surface of the electrode 134), the second electrode has a face (Fig. 3: the top surface of the electrode 130), and the middle section of the bottom substrate has a surface defining the droplet-operation gap (Fig. 3: the top surface of the second dielectric layer 142), the face of the first electrode and the face of the second electrode being substantially parallel to the surface of the bottom substrate (Fig. 3: indicating the top surface of electrodes 130, 134 are parallel to the surface of the second dielectric layer 142).

Regarding claim 25, Pope teaches the plurality of electrodes further comprises a third electrode and a fourth electrode ([0027] lines 1-2: first electrode 130 is representative of one of a plurality of transport electrode; lines 5-7: second electrode 134 is representative of one of a plurality of transport electrodes), the third electrode being embedded in the inlet section and the fourth electrode being embedded in the outlet section (since electrode 130 is one of plurality of transport electrode, it would comprise another electrode on its left and thus embedded in the inlet section; since electrode 134 is one of plurality of transport electrode, it would comprise another electrode on its right and thus embedded in the outlet section).

Regarding claim 26, Pope teaches the bottom substrate comprises a ramp (Fig. 3: indicating a ramp in the middle section, including the second dielectric layer 142, the first dielectric layer 138, and the substrate 126), the first electrode and the second electrode being embedded in the ramp (Fig. 3: indicating electrodes 130, 134 embedded in the ramp).

Regarding claim 27, Pope teaches the droplet-operation gap comprises an inlet and an outlet (Fig. 3: as annotated, the inlet section and the outlet section are deemed to be the inlet and the outlet).

Regarding claim 28, Pope teaches the ramp begins at the inlet (Fig. 3: as annotated, the ramp begins at the inlet).

Regarding claim 29, Pope teaches the ramp terminates at the outlet (Fig. 3: as annotated, the ramp terminates at the outlet).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Yi (U.S. Patent Pub. 2016/0175859).
Regarding claim 4, Pope discloses all limitations of claim 3 as applied to claim 3, including the height of the large-gap inlet is larger than the height of the small-gap outlet.  Pope does not explicitly disclose wherein the gap height of the large-gap inlet is about 20 microns to about 20 mm, wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm.
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The on-actuator reservoir 22 is formed in top substrate 212 and includes a loading port 222, a storage zone 224, a metering zone 226, and a dispensing zone ([0043] lines 4-7).  The storage zone 224, metering zone 226, and dispensing zone 228 are characterized by different gap heights (i.e., different heights of the droplet operation gap 214 in these zones ([0043] lines 8-11).  For example, storage zone has a height h1, metering zone 226 has a height h2, and dispensing zone 228 has a height h3, wherein height h1 is about 3 mm, height h2 is about 800 µm, and height h3 is about 300 µm ([0043] lines 11-16).  Thus, Yi teaches the gap height of the large-gap inlet is about 20 microns to about 20 mm ([0043] lines 14-15: height h1 is about 3 mm), wherein the gap height of the small-gap inlet is about 10 microns to about 2 mm ([0043] lines 15-16: height h3 is about 300 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by adjusting the gap heights of the large-gap inlet and the small-gap inlet within the claimed ranges because they are suitable gap heights from the reservoir to the droplet operation gap height.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 12, Pope discloses all limitations of claim 1 as applied to claim 1.  Pope does not explicitly disclose the electrowetting-based droplet actuator is part of a system, the system further comprising a reservoir bottom-coupled and external to the electrowetting-based droplet actuator.
However, Yi teaches a droplet actuator 200 (Fig. 2A-B; [0042] lines 2-3) including an on-actuator reservoir for accurately metering droplets ([0042] lines 3-4).  The droplet actuator 200 includes the bottom substrate 100 along with a top substrate 212 that are separated by a droplet operations gap 214 (Fig. 2B; [0042] lines 6-9).  Thus, Yi teaches the electrowetting-based droplet actuator (Fig. 2A-B: the dispensing zone 228 including the top substrate 212 and the bottom substrate 100 defining a droplet operation gap and only the droplet operation portion is deemed to be the electrowetting-based droplet actuator) is part of a system (here, the droplet actuator 200 including the on-actuator reservoir is deemed to be a system), the system further comprising a reservoir (Fig. 2A; [0043] line 4: on-actuator reservoir 220) bottom-coupled and external to the electrowetting-based droplet actuator (Fig. 2B: indicating the on-actuator reservoir 220 is external to the dispensing zone 228 and coupled to the droplet operation gap 214 through its bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by incorporating a large-volume reservoir, i.e., the on-actuator reservoir, that is bottom-coupled and external to the electrowetting operation region as taught by Yi because such an on-actuator reservoir provides accurately metering droplets ([0042] lines 3-4).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP2141(III)(A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope in view of Nguyen (U.S. Patent Pub. 2018/0095100).
Regarding claim 11, Pope discloses all limitations of claim 1 as applied to claim 1.  Pope does not explicitly disclose the electrowetting-based droplet actuator has a coplanar configuration.
However, Nguyen teaches the microfluidic platform for microdroplet operations using electrical control of surface tension (i.e., electrowetting) ([0204] lines 1, 4-6), which may contain one plate containing etched drive electrodes while the other plate contains either elected electrodes or a single continuous plane electrode that is grounded or set to a reference potential “biplanar electrowetting” ([0204] lines 8-13) or the active electrowetting electrodes may be adjacent and on the same plane as the neighboring ground reference electrode, which is referred to as “coplanar electrowetting” ([0204] lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pope by substituting the biplanar configuration of the electro-wetting-based droplet actuator with the coplanar configuration of the electrowetting-based droplet actuator as taught by Nguyen because both biplanar and coplanar configuration are suitable for droplet operation using electrowetting on the microfluidic platform ([0204] lines 1, 4-6) and simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are unpersuasive in light of new grounds for rejection.
Applicant recorded the interview summary as “Examiner acknowledge that the prior art rejections of claim 1 are moot based on the amendments,” and argues the amended claims are in condition of allowance.  Examiner notes that during the interview, Examiner indicated and maintained the rejection by interpreting that the ramp includes both plateau regions and the transition region.  If Applicant wants to define the ramp without including the plateau regions, the Applicant must claim such a ramp in its claims.  However, the instant amended claims do not recite such a ramp. Thus, the interpretation of the ramp including the plateau regions is maintained and no claims are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795